             Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X

SAMIRA SIERRA, AMALI SIERRA,
RICARDO NIGAGLIONI, and ALEX GUTIERREZ,
individually and on behalf of all others similarly
situated,

                                    Plaintiffs,
                                                                         No. 20 CV 10291
          v.

CITY OF NEW YORK, a municipal entity; BILL DE                            CLASS ACTION COMPLAINT
BLASIO, in his individual capacity; DERMOT F.
SHEA, in his individual capacity; TERENCE A.
MONAHAN, in his individual capacity; UMID                                JURY TRIAL DEMANDED
KARIMOV, in his individual capacity; ALFREDO
JEFF, in his individual capacity; DEBORA MATIAS,
in her individual capacity; and ANDRE
JEANPIERRE, in his individual capacity,

                                    Defendants.

-------------------------------------------------------------------- X

                                     PRELIMINARY STATEMENT

        1.       More than half a century after law enforcement officers attacked civil rights

marchers in Selma, Alabama, another peaceful march for racial equality was met with similar

police violence in the Mott Haven neighborhood of the Bronx. The Mott Haven protest was one

of many that followed the execution of George Floyd at the hands of Minneapolis police. The

Bronx marchers were protesting vile acts of police violence against people of color and the role of

police in perpetuating systemic racial inequality.

        2.       In an operation that evoked the Edmund Pettus Bridge attack, NYPD officers

trapped the Mott Haven protesters and attacked them, then arrested them en masse. Videos from

the June 4th Mott Haven protest show heavily-armored phalanxes of police using batons, bicycles,
             Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 2 of 27




and pepper spray to assault mostly Black and Latinx people who were peacefully protesting for

racial justice.

        3.        This was an intentional and unconstitutional effort to suppress the protesters’

message. The Police Commissioner later said, “we had a plan which was executed nearly

flawlessly in the Bronx,” echoing the Mayor’s acknowledgement that “what happened in Mott

Haven . . . is something that the NYPD saw coming.” Nor is there doubt that the NYPD’s attack

on the protesters was motivated by animus toward their message. The Police Commissioner put it

bluntly when he said the anti-police message “disgusts me to my core.”

        4.        After the murder of George Floyd, people across the United States marched to

demand that Black Lives Matter, and to denounce police violence against people of color and the

role of police in maintaining systemic racial inequality. The protests called for defunding and even

abolishing the police. The protests demanded full and equal protection of the law – the same cause

that brought people into the streets of Selma in 1965 and, fifty years later into the streets of

Ferguson, Missouri, and starting in late May 2020 to cities and towns across the United States, and

across the world. In places like Minneapolis, Louisville, and New York City, including the South

Bronx, they were met with the police brutality they were protesting.

        5.        The many protests in New York City were universally critical of the NYPD and its

continued policies of targeting and victimizing people of color – echoing protests after the NYPD’s

unjustified killings of Ramarley Graham, Akai Gurley, Eric Garner, Delrawn Small, Sean Bell,

and countless others. The protests called for reforming and even dismantling the NYPD, and re-

directing funds to needed social and civic programs in communities of color. City officials,

particularly Mayor Bill de Blasio, Police Commissioner Dermot F. Shea, and Chief of Department




                                                  2
             Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 3 of 27




Terence A. Monahan, openly expressed hostility toward their viewpoint. They moved to suppress

the protests with well-orchestrated operations corralling and violently arresting the protesters.

        6.      The NYPD carried out one such operation against protesters who had gathered in

the South Bronx on June 4, 2020. People of the South Bronx have reason to protest racially

discriminatory police practices. It was in the South Bronx that Amadou Diallo was gunned down

by NYPD officers, as were many others. The South Bronx is the U.S. Congressional district with

the highest percentage of people of color of any district in the United States, and the NYPD’s now

infamous stop-and-frisk program was pervasive in the Bronx. The purpose of stop-and-frisk was,

in the words of former Police Commissioner Ray Kelly, “to instill fear in [young Black and Latino]

men that every time they left their homes they could be stopped by police.”1 Although stop-and-

frisk was declared unconstitutional in 2013, it had been the policy for over a decade and was not

easily dismantled. To this day court-ordered remedial efforts are attempting to root out the

NYPD’s institutionalized practice of racially-biased policing.2

        7.      Human Rights Watch published a video about the NYPD’s June 4th operation in

Mott Haven, which is publicly available online (https://www.hrw.org/news/2020/09/30/us-new-

york-police-planned-assault-bronx-protesters). The video report includes witness interviews and

video footage recorded at the protest. It shows a peaceful march of protestors, predominantly

people of color, exercising their First Amendment rights well-before the Mayor’s 8:00 p.m.

curfew. It also shows NYPD officers trapping protestors before the curfew went into effect. The

officers, overseen personally by Chief of Department Monahan, refused to allow protesters to

disperse and engaged in unprovoked violence before and during the arrests of the protesters.


         1
           Donald F. Tibbs and Tryon P. Woods, Requiem for Laquan McDonald: Policing as Punishment and
Abolishing Reasonable Suspicion, 89 Temple Law Review 763, 769 (2017) (alteration in original).
         2
           Periodic updates about these efforts are posted on the “Official Website of the NYPD Monitor,”
http://NYPDmonitor.org.

                                                   3
             Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 4 of 27




        8.      This lawsuit seeks justice for the civil rights violations against the Mott Haven

protesters. Plaintiffs seek a judgment declaring that the NYPD’s Mott Haven operation, by

targeting non-violent protesters who were largely people of color protesting racially biased

policing, and detaining, assaulting, and arresting them, was unconstitutional. Plaintiffs also seek

compensatory and punitive damages for their injuries and the injuries of the other people illegally

seized and assaulted by the police during the NYPD’s Mott Haven operation.

                                         JURISDICTION

        9.      This Court has jurisdiction over Plaintiffs’ civil rights claims brought under 42

U.S.C. § 1983 pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3), (4).

        10.     Plaintiffs’ claim for declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202;

Rule 57 of the Federal Rules of Civil Procedure; and the Court’s inherent equitable authority.

                                              VENUE

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a substantial

part of the events alleged herein were committed within this district.

                                         JURY DEMAND

        12.     Plaintiffs demand a jury trial on each and every claim to which they are legally

entitled to a jury.

                                             PARTIES

        13.     Plaintiffs SAMIRA SIERRA, AMALI SIERRA, RICARDO NIGAGLIONI, and

ALEX GUTIERREZ are citizens and residents of the State of New York and of the United States.

At all relevant times, they were residents of the City of New York. They are referred to collectively

herein as “the named plaintiffs.”




                                                  4
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 5 of 27




       14.     Defendant CITY OF NEW YORK (“the City”) is a municipal entity created and

authorized under the laws of the State of New York.

       15.     The City is authorized by law to maintain a police department and does maintain

the New York City Police Department (referred to herein as “the NYPD”). The NYPD acts as the

City’s agent and the City assumes the risks incidental to the maintenance of a police department

and the employment of police officers.

       16.     Defendant BILL DE BLASIO was, at all times relevant to this Complaint, the

Mayor of the City of New York. He is sued in his individual capacity.

       17.     Defendant DERMOT F. SHEA was, at all times relevant to this Complaint, the

Police Commissioner for the NYPD. He is sued in his individual capacity.

       18.     Defendant TERENCE A. MONAHAN was, at all times relevant to this Complaint,

the Chief of Department for the NYPD. He is sued in his individual capacity.

       19.     Defendants DE BLASIO, SHEA, and MONAHAN are referred to collectively as

“the City Officials.”

       20.     Defendants UMID KARIMOV, ALFREDO JEFF, DEBORA MATIAS, and

ANDRE JEANPIERRE were, at all times relevant to this Complaint, Police Officers with the

NYPD. They are sued in their individual capacities. They are referred to collectively as “the

individual officers.”

       21.     At all times relevant herein, the City Officials and individual officers were

employed by the City and acted under color of law in the course and scope of their duties and

authority as officers, agents, servants, and employees of the NYPD and the City.




                                               5
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 6 of 27




       22.     At all relevant times, the City Officials and individual officers violated clearly

established rights under the First, Fourth, and Fourteenth Amendments to the United States

Constitution of which reasonable officials in their respective circumstances would have known.

       23.     At all times relevant to this Complaint, the City Officials were high-level officials

of the City of New York who had authority to establish policy for the City and the NYPD.

       24.     Section 3 of the New York City Charter provides: “The mayor shall be the chief

executive officer of the city.”

       25.     Section 8 of the City Charter provides that the Mayor “shall exercise all the powers

vested in the city” and “shall be responsible for the effectiveness and integrity of city government

operations and shall establish and maintain such policies and procedures as are necessary and

appropriate to accomplish this responsibility.”

       26.     Section 431 of the City Charter provides: “There shall be a police department the

head of which shall be the police commissioner . . . .”

       27.     Section 431 further provides that the Police Commissioner “shall be appointed by

the mayor” and “may be removed from office” by the Mayor.

       28.     Section 434 of the City Charter provides that the Police Commissioner “shall have

cognizance and control of the government, administration, disposition and discipline of the

department, and of the police force of the department.”

       29.     Section 434 further provides that the Police Commissioner is the “chief executive

officer of the police force” and “shall be chargeable with and responsible for the execution of all

laws and the rules and regulations of the department.”




                                                  6
             Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 7 of 27




        30.     The NYPD Chief of Department is the highest-ranking uniformed officer in the

NYPD. All uniformed members of the NYPD are required to follow orders issued by the Chief of

Department.

        31.     The NYPD Chief of Department oversees and supervises all NYPD operations,

including patrol operations.

        32.     The City of New York is liable under 42 U.S.C. § 1983 pursuant to Monell v.

Department of Social Services, 436 U.S. 658 (1978), when the policies, practices, and customs

established and/or implemented by the City Officials are the moving force of a constitutional

violation.

                                     STATEMENT OF FACTS

I.      The June 4th Mott Haven Protest

        33.     On June 4, 2020, at approximately 6:00 p.m., people gathered at The Hub in the

South Bronx to participate in the first large demonstration in that borough since police killed

George Floyd.

        34.     The Hub is one of the “most dynamic commercial centers” in the Bronx and has

been called “the Times Square of the Bronx.”3            The description is apt for the geographic

configuration of The Hub, which is formed by the intersection of East 149th Street and Willis,

Melrose, and Third Avenues.

        35.     The purpose of the June 4th rally was to demand racial justice and accountability

for police violence against people of color. The protesters chanted “I can’t breathe” – the last

words of George Floyd and of Eric Garner, who was killed by an NYPD officer – and other



        3
           Alison Gregor, “People, Shops and Roads Converge Here,” N.Y. Times (June 8, 2012), available at
https://www.nytimes.com/2012/06/10/realestate/the-hub-the-bronx-living-in-people-shops-and-roads-converge-
here.html.

                                                    7
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 8 of 27




messages critical of the NYPD. The protesters left The Hub and marched through the Mott Haven

neighborhood.

II.    The NYPD’s Operation to Corral and Attack the June 4th Mott Haven Marchers

       36.       The NYPD orchestrated an operation to intimidate, assault, and arrest the Mott

Haven protesters in order to suppress their message.

       37.       Defendant de Blasio stated publicly that he “approved the broad strategies and

sometimes very specific choices” related to the NYPD’s tactics carried out in Mott Haven on

June 4 and earlier.

       38.       Defendant Monahan was personally present and directed the NYPD’s operation in

Mott Haven.

       39.       Defendants’ plan for the June 4th Mott Haven protest was to instill fear in the

protesters and others who might join them in further non-violent protests for racial justice and

police reform.

       40.       At The Hub, NYPD officers on bicycles rode around the protesters in formation

and chanted “Hoo-rah, hoo-rah” in unison.

       41.       As protesters began peacefully marching down Third Avenue, NYPD officers

accompanied them and followed them the entire time.

       42.       The march continued through the grounds of the Patterson Houses, a public housing

project whose residents are primarily people of color. Residents voiced their support for the

protesters’ message: some leaned out their windows banging pots and pans.

       43.       The march continued peacefully south on Willis Avenue, still accompanied by

police. At various times, protesters chanted slogans expressing their anger over the conduct of the

NYPD in their community.



                                                 8
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 9 of 27




       44.      At 135th Street and Willis Avenue, the NYPD formed a line of officers and directed

the protesters onto East 136th Street, toward Brook Avenue. The protesters followed the police

instructions.

       45.      There were no instances of violence by protesters against any police officer, or

anyone else, and the protesters were cooperative with police directions.

       46.      As the group of protesters proceeded down East 136th Street, NYPD officers

blocked the Brook Avenue end of the block.

       47.      A squad of bicycle-mounted officers road in to join those officers and used their

bicycles as a barricade.

       48.      Meanwhile, another squad of officers moved in behind the protesters from the

Willis Avenue end of the block, completely encircling and trapping them in a police maneuver

known as “kettling.”

       49.      From that point on, protesters were not permitted to leave and hundreds of people

were seized and arrested.

       50.      It was well before 8:00 p.m., and the curfew was not yet in effect.

       51.      At no time – from when the protesters gathered at The Hub until they were kettled

on East 136th Street – did any NYPD officer order the protesters to disperse or instruct them to

leave the roadway where they marched. On the contrary, the police escorted the protesters on the

entire march from The Hub to East 136th Street.

       52.      As the protesters were held in the kettle, they asked NYPD officers to allow them

to leave, and chanted “Let us go, let us go.”

       53.      The NYPD did not permit protesters to leave the kettle.

       54.      With the protesters trapped, the NYPD launched the next phase of its plan.



                                                  9
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 10 of 27




        55.     The phalanx of officers pressed in, pushing the protesters tightly together.

        56.     Police officers with batons and shields struck people at the edge of the encircled

group, thrust raised bicycles into trapped protesters, and indiscriminately sprayed them with

pepper spray.

        57.     In some instances, officers pulled down face masks and pulled up face shields to

pepper spray protesters directly in the face.

        58.     The protesters had committed no acts of violence or resistance that would justify

this excessive and unreasonable use of force.

        59.     Many protesters were left injured and bleeding. Some protesters fainted, or lost

consciousness and went into convulsions.

        60.     Defendant Monahan personally ordered the arrest of one of the organizers and

leaders of the protest who was committing no offense and was engaged in protected speech at the

very moment he ordered officers to arrest her. Volunteer medics and legal observers were arrested.

        61.     In the next phase of the NYPD’s operation, officers began to systematically arrest

the kettled protesters.

        62.     Many protesters, who had done nothing to the officers and were not resisting arrest,

were violently thrown to the ground before they were handcuffed.

        63.     Officers pulled protesters out of the kettle and used unnecessary force to bring their

arms behind them. Officers systematically applied zip-tie cuffs that were cinched tighter than

necessary.

        64.     Many protesters complained that their zip-tie cuffs were too tight and were causing

their hands to become numb, and many protesters’ hands turned purple.




                                                 10
            Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 11 of 27




          65.   None of the people arrested on June 4th at the Mott Haven march received a

summons at the scene.

          66.   Instead, the NYPD held protesters in overly tight zip-tie cuffs and transported them

to an arrest processing facility.

          67.   Throughout the NYPD’s June 4th operation, most of the officers did not wear face

masks or face shields to prevent the transmission of the coronavirus.

          68.   On June 4, 2020, New York City had suffered more than 280,000 reported cases of

COVID-19, and over 1,000 new cases were reported that day.

          69.   Unlike the police, most of the protesters did wear masks or face shields, but in many

instances, officers forcibly removed protesters’ masks and face shields, further endangering their

safety.

          70.   Once arrested, people were unable to re-position their masks to cover their noses

and mouths while they were rear-cuffed, and as a result, they were transported to the arrest

processing facilities in enclosed vehicles without proper face coverings. Protesters complained

that their faces were left uncovered, but nothing was done to assist them.

          71.   The protesters spent from 6 to 20 hours in custody; some were held longer.

          72.   During that time, defendant Monahan went to the NYPD arrest-processing facility

in Queens.

          73.   Protesters detained at the Queens facility asked defendant Monahan to wear a mask,

but he refused to do so.

          74.   At the Queens facility, defendant Monahan instructed officers to stop issuing

summonses and instead, to issue all remaining protesters Desk Appearance Tickets, thus

prolonging their detention.



                                                 11
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 12 of 27




       75.     In September 2020, the Bronx District Attorney’s Office filed a motion to dismiss

all charges against 312 people arrested at the Mott Haven protest on June 4, 2020.

III.   Experiences of the Named Plaintiffs

       A.      Samira Sierra

       76.     Plaintiff Samira Sierra is a Black Dominican woman who is a lifelong resident of

the Bronx. On June 4, 2020, she was 28 years old. She graduated from the State University of

New York at Albany in 2013, and entered the Peace Corps in 2014 where she served in Madagascar

for two years. At the time of her arrest in Mott Haven she was working in business development

in the technology sector.

       77.     On the afternoon of June 4, 2020, plaintiff Samira Sierra and her sister, plaintiff

Amali Sierra, attended the protest at The Hub. Because of the ongoing COVID epidemic, she and

her sister were wearing face masks.

       78.     At some point, plaintiff Samira Sierra saw protesters leave The Hub and begin to

march down the roadway of Third Avenue. She and her sister followed them and participated in

the roadway march, protesting with the group. When she arrived on East 136th Street, she and her

sister were enclosed in the NYPD kettle.

       79.     Plaintiff Samira Sierra asked police officers that she be permitted to leave the

encircled group, but was told she could not.

       80.     Plaintiff Samira Sierra saw the police using pepper spray on protesters and could

smell and feel the pepper spray in the air and on her body and clothes. She was concerned that the

pepper spray could have a bad effect on people’s respiratory systems during the COVID-19

epidemic.




                                               12
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 13 of 27




       81.     After cuffing people closer to the edge of the group, officers got to plaintiff Samira

Sierra and her sister. As plaintiff Amali Sierra was putting a bottle of water in her backpack, she

was seized by a group of officers who threw her to the ground. Both plaintiff Samira Sierra and

her sister told the officers that plaintiff Amali Sierra had multiple sclerosis and was disabled. A

police officer said to plaintiff Samira Sierra, in sum and substance, “why would your sister be out

here protesting if she’s disabled?”

       82.     Five or six officers seized plaintiff Samira Sierra and threw her to the ground,

causing an injury on her left arm that, as of the date of filing of this Complaint, is still a visible

scar. She was put in zip-tie cuffs that were excessively tight. She and her sister sat on the

pavement, with their hands zip-tie cuffed behind their backs, for a number of hours.

       83.     Police Officer Umid Karimov took plaintiff Samira Sierra from her place on the

ground to a bus, and when she complained to him that the zip-tie cuffs were too tight, he did

nothing to relieve her pain. She stood in a line of similarly-escorted protesters waiting to be placed

on the bus.

       84.     Police Officer Alfredo Jeff approached plaintiff Samira Sierra and told her that he

was assigned to be her arresting officer. She and her sister were taken on the bus to an arrest

processing location in Queens.

       85.     Plaintiff Samira Sierra was placed in a holding cell with her sister and many other

women. Although many of the women in the holding cell requested food and water, none was

provided. There was no toilet paper, and although many women asked for toilet paper, and some

women asked for sanitary supplies, none were provided.




                                                 13
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 14 of 27




       86.     Police Officer Alfredo Jeff issued a pink summons to plaintiff Samira Sierra

charging her with Violation of Mayor’s Executive Order, and she was released from detention

during the morning of June 5, 2020.

       87.     All charges were dismissed against plaintiff Samira Sierra.

       B.      Amali Sierra

       88.     Plaintiff Amali Sierra is an Afro-Dominican woman who is a lifelong resident of

the Bronx. On June 4, 2020, she was 22 years old. She graduated from the State University of

New York at Albany in 2019; and has pursued a career in fine arts museum curation. She has

multiple sclerosis.

       89.     On June 4, 2020, plaintiff Amali Sierra attended the protest at The Hub with her

sister, plaintiff Samira Sierra. She and her sister left The Hub with the other protesters, and she

was kettled with the group of protesters on East 136th Street.

       90.     Plaintiff Amali Sierra could smell and feel the pepper spray the police were

spraying on the kettled protesters, and was concerned that the pepper spray could have a bad effect

on people’s respiratory systems during the COVID-19 epidemic.

       91.     After cuffing people closer to the edge of the group, officers got to plaintiff Amali

Sierra and her sister. As she was putting a bottle of water in her backpack, she was seized by a

group of officers and slammed to the ground. She was brought to her feet and zip-tie cuffed. The

cuffing and violent take-down left bruises on her wrists and arms that were visible for

approximately two weeks.

       92.     As the officers cuffed plaintiff Amali Sierra, both she and her sister told the officers

that she had multiple sclerosis and was disabled. An officer stated, in sum and substance, “what

are you doing out here protesting if you are disabled?”



                                                 14
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 15 of 27




       93.     Plaintiff Amali Sierra and her sister were seated on the pavement, with their hands

zip-tie cuffed behind their backs, for a number of hours. She was escorted by a police officer to a

bus, where she stood in a line of similarly-escorted protesters waiting to be placed on the bus.

Police Officer Alfredo Jeff approached her, and said that he was assigned to be her arresting

officer. She and her sister were taken on the bus to an arrest processing location in Queens.

       94.     Police Officer Alfredo Jeff issued a pink summons to plaintiff Amali Sierra

charging her with Violation of Mayor’s Executive Order, and she was released from detention

during the morning of June 5, 2020.

       95.     All charges were dismissed against plaintiff Amali Sierra.

       C.      Ricardo Nigaglioni

       96.     Plaintiff Ricardo Nigaglioni is a Black-Latino man who has been a lifelong resident

of the Bronx. On June 4, 2020, he was 30 years old. He is an R&B and hip-hop singer-songwriter,

and is also employed as a teaching artist by various non-profit organizations.

       97.     On June 4, 2020, plaintiff Nigaglioni went to the protest at The Hub with plaintiff

Gutierrez. He left The Hub with the other protesters, and was kettled with the group on East 136th

Street. He was wearing a face shield and face mask to protect himself and others from the

coronavirus.

       98.     Plaintiff Nigaglioni wanted to leave before the 8:00 p.m. curfew, and asked police

officers to permit him to do so, but they refused. A police officer lifted his face shield, pulled

down his face mask, and pepper sprayed him in the face, blinding him. Plaintiff Gutierrez

attempted to assist and guide him. When an officer agreed to their request to leave, they attempted

to do so, but plaintiff Nigaglioni was immediately tackled and placed in zip-tie cuffs, and then

taken to the middle of the street, where he was seated on the pavement.



                                                15
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 16 of 27




       99.      Plaintiff Nigaglioni experienced pain and irritation in his eyes for approximately

six weeks to two months. He experienced pain in his wrists from tight zip-tie cuffs, which marked

his skin and has caused intermittent weakness and discomfort in his wrists when he plays

instruments, uses a computer, and participates in other similar activities.

       100.     Plaintiff Nigaglioni was also concerned that the pepper spray could have a bad

effect on his and others’ respiratory systems during the COVID-19 epidemic.

       101.     Plaintiff Nigaglioni remained on the ground for a number of hours, and was then

escorted to a bus which took him to an arrest processing facility in Queens. He was placed in a

holding cell with many other men. Although many of the men in the holding cell requested food

and water, none was provided. There was no toilet paper, and although the prisoners requested

toilet paper, it was not provided. His face mask and shield were no longer on his person when he

was placed in the holding cell.

       102.     Police Officer Debora Matias issued a pink summons to plaintiff Nigaglioni

charging him with violation of the curfew, and he was released from detention the morning of

June 5, 2020.

       103.     All charges were dismissed against plaintiff Nigaglioni.

       D.       Alex Gutierrez

       104.     Plaintiff Alex Gutierrez is an Afro-Latino man who has been a lifelong resident of

the Bronx. On June 4, 2020, he was 29 years old. He has been an employee of the New York City

Department of Education for over ten years, teaching Physical Education to special needs children

and coaching baseball, basketball and football. He is also employed as a coach and teaching artist

by various non-profit organizations.




                                                 16
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 17 of 27




       105.    On June 4, 2020, plaintiff Gutierrez went to the protest at The Hub with plaintiff

Nigaglioni. He left The Hub with the other protesters, and was kettled with the group of protesters

on East 136th Street. He was wearing a face shield and face mask to protect himself and others

from the coronavirus.

       106.    Plaintiff Gutierrez wanted to leave before the 8:00 p.m. curfew, and asked police

officers to permit him to do so, but they refused. He saw plaintiff Nigaglioni get pepper sprayed

after his face shield had been lifted and his face mask pulled down.

       107.     Plaintiff Gutierrez pleaded with officers to permit him to escort plaintiff

Nigaglioni – who was complaining that he could not see -- out of the kettle. As he was guiding

plaintiff Nigaglioni by grasping Nigaglioni’s arm with his hand, a police officer struck him with a

baton on his arm. Pepper spray from more than one police source got into his eyes. He was

concerned that the pepper spray could have a bad effect on his and others’ respiratory systems

during the COVID-19 epidemic.

       108.    Plaintiff Gutierrez was forced to the ground, and then taken to the middle of the

street. He saw a young woman lose consciousness. He experienced pain in his wrists from tight

zip-tie cuffs which cut into his skin, and continues to experience intermittent pain.

       109.    Plaintiff Gutierrez remained on the ground for a number of hours, and was then

escorted to a bus which took him to an arrest processing facility in Queens. When plaintiff

Gutierrez arrived, he was required to stand in a line outdoors in the rain for hours before being

taken into the facility. He was placed in a holding cell with many other men. There was no toilet

paper, and although the prisoners requested toilet paper, it was not provided.

       110.    On June 5, 2020, at approximately 4:00 p.m., Police Officer Andre Jeanpierre

issued a Desk Appearance Ticket to plaintiff Gutierrez, and he was released.



                                                 17
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 18 of 27




        111.    The Bronx District Attorney declined to prosecute the charges against plaintiff

Gutierrez.

IV.     The NYPD’s Violent Attack on Protesters Critical of the NYPD and Police Practices
        Targeting Communities of Color.

        112.    The NYPD’s June 4th operation in Mott Haven was not unique.

        113.    On June 3, 2020, the NYPD had carried out a similar operation in Brooklyn: NYPD

officers surrounded non-violent protesters who were critical of the NYPD and its history of racially

biased policing; and as they later did in Mott Haven, NYPD officers violently arrested protesters

in retaliation for their exercise of free speech.

        114.    The circumstances of the NYPD’s June 3rd operation in Brooklyn are described in

detail in another federal lawsuit filed on July 15, 2020, Gelbard et al. v. City of New York et al.,

No. 20 Civ. 3163 (E.D.N.Y.).

        115.    The NYPD’s June 3rd operation in Brooklyn and the June 4th operation in Mott

Haven were similarly violent toward the protesters.

        116.    As summarized in the Gelbard Complaint:

        The NYPD’s brutality toward Plaintiffs is neither accidental nor unique. It is a
        product of the NYPD’s deliberate plan to surround peaceful protesters, charge them
        with batons, and violently assault them. . . . While the violence inflicted by the
        NYPD has no justification, it has a clear purpose: to assert police dominance,
        discourage further protests, and punish expression that the police perceive to be
        hostile and threatening to their interests.

Gelbard Complaint ¶¶ 5, 12.

        117.    As described in the Gelbard Complaint, the NYPD carried out no less than six other

operations between May 29th and June 4th that involved the same tactics deployed during the Mott

Haven operation on June 4th, that is, surrounding protesters critical of the NYPD and police




                                                    18
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 19 of 27




practices that target communities of color, and violently assaulting and arresting protesters.

Gelbard Complaint ¶¶ 51-75.

       118.    Another federal lawsuit, Payne et al. v. de Blasio et al. No. 20-cv-08924 (S.D.N.Y.),

filed by the New York Civil Liberties Union and The Legal Aid Society on October 26, 2020,

describes these same NYPD operations and others with the same general tactics as those deployed

on June 4th in Mott Haven. Payne Complaint ¶¶ 35-60.

       119.    The Payne lawsuit states:

       Protesters repeatedly were met with the very pattern of police violence they
       marched to end. The Mayor of New York and the NYPD’s leadership condoned
       and even promoted that violence. . . . These attacks . . . were undertaken in
       retaliation for the protesters’ message — calling for greater police accountability,
       a reallocation of funding from away from police departments and into Black and
       Latinx communities, the end of police brutality, and a recognition that Black Lives
       Matter.

Payne Complaint ¶¶ 1, 3.

V.     Public Statements by the City Officials Expressing Hostility Toward the Protesters’
       Message and Support for Unjustified Police Violence Against the Protesters.

       120.    In the days leading up to the NYPD’s June 4th Mott Haven operation, the City

Officials, and other high-level officials in the NYPD, made public statements that were hostile

toward the message of the protesters – to defund or abolish the police, and end racially-biased law

enforcement practices – and supported the violent response by police officers to the protests.

       121.    On June 2, 2020, defendant Chief Monahan publicly made disparaging comments

about the message of many protesters to defund or abolish the police.

       122.    Before he was promoted to Chief of Department, defendant Monahan served as the

Deputy Chief of Department. In that position, he orchestrated an NYPD operation to kettle a large

group of peaceful protesters during the 2004 protests of the Republican National Convention in

New York City, and then ordered their arrests. Then-District Judge Richard Sullivan, now a


                                                19
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 20 of 27




Circuit Court Judge of the Second Circuit Court of Appeals, concluded that defendant Monahan’s

actions were unconstitutional.4

         123.    On May 30, 2020, in response to a video of an NYPD SUV driving into a crowd of

peaceful protesters, defendant Mayor de Blasio said publicly, “I do believe the NYPD has acted

appropriately.”

         124.    A video was widely circulated – and viewed millions of times – of an NYPD officer

displaying a “white power” symbol at that same protest.

         125.    There was no question what the officer’s symbol meant. NBC News said it was

“not publishing or linking to the video to avoid providing a platform to apparent expressions of

hate or white supremacy.”5

         126.    While the NYPD said it would investigate the incident, none of the City Officials

publicly condemned the officer’s conduct.

         127.    At a press conference on June 4, 2020, the same day as the NYPD’s operation in

Mott Haven, defendant Commissioner Shea laid bare his opinion of the message carried by

protesters like those in Mott Haven: “You look at the anti-police rhetoric, it disgusts me to my

core.”

         128.    Defendant Mayor de Blasio also spoke at a press conference on June 4, 2020, and

claimed, incredibly, that he had not seen any of the many widely-circulated videos of police

violence against protesters in Brooklyn on June 3rd.




        4
          See Dinler v. City of New York, No. 04 Civ. 7921 (RJS) (JCF), 2012 U.S. Dist. LEXIS 141851, at *27-39
(S.D.N.Y. Sept. 30, 2012).
        5
          Janelle Griffith and Matteo Moschella, “NYPD officer appears to make white power sign at protest,
prompting probe,” NBC News (June 4, 2020), https://www.nbcnews.com/news/us-news/nypd-officer-appears-make-
white-power-sign-protest-prompting-probe-n1224141.

                                                      20
         Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 21 of 27




       129.      Defendant Mayor de Blasio praised the NYPD’s response to the protests and did

not disavow the NYPD’s use of violence against protesters.

       130.      During a June 5, 2020, press conference the day after the NYPD’s operation in Mott

Haven, defendant Police Commissioner Shea praised the operation and said it was “executed

nearly flawlessly.”

       131.      Defendant Mayor de Blasio said at the June 5th press conference that “observers for

City Hall” were at the NYPD’s Mott Haven operation, and they reported to the Mayor what they

observed.

       132.      Defendants de Blasio and Shea have made disparaging public statements about the

June 4th Mott Haven protest, claiming that it was intended “to cause mayhem,” and have attempted

to justify the NYPD’s actions with false claims that “people appeared at the protest with weapons

and gasoline.”

       133.      The City Officials and other high-level officials in the NYPD have made other

public statements critical of the message of police reform and racial equality in policing.

                                CLASS ACTION ALLEGATIONS

       134.      Plaintiffs seek to represent a certified class pursuant to Rule 23(b)(2) and (3) of the

Federal Rules of Civil Procedure consisting of all persons who were arrested at the June 4, 2020

Mott Haven protest.

       135.      The members of the class are so numerous as to render joinder impracticable.

       136.      Upon information and belief, more than three hundred people were seized and

arrested on June 4, 2020 at the Mott Haven protest and they are all members of the proposed class.




                                                   21
            Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 22 of 27




       137.     Upon information and belief, many class members who had their rights violated by

the City’s unconstitutional policies and practices have not pursued individual claims due to the

difficulty of pursuing litigation and fear of retaliation by law enforcement.

       138.     The class members’ claims share a number of common questions of law and fact,

including, but not limited to:

       a.       Whether the June 4th Mott Haven protesters were arrested in retaliation for their
                protected First Amendment speech;

       b.       Whether the defendants adopted a policy and/or implemented a practice or custom
                of arresting the June 4th Mott Haven protesters in retaliation for their protected First
                Amendment speech;

       c.       Whether the June 4th Mott Haven protesters were arrested without probable cause
                in violation of the Fourth Amendment;

       d.       Whether the defendants adopted a policy and/or implemented a practice or custom
                of arresting the June 4th Mott Haven protesters without probable cause in violation
                of the Fourth Amendment;

       e.       Whether the defendants used excessive force against the June 4th Mott Haven
                protesters in violation of the Fourth Amendment;

       f.       Whether the defendants adopted a policy and/or implemented a practice or custom
                of using excessive force against the June 4th Mott Haven protesters in violation of
                the Fourth Amendment;

       g.       Whether the June 4th Mott Haven protesters were targeted for law enforcement
                action on account of their advocacy for racial equality in violation of the Fourteenth
                Amendment; and

       h.       Whether the defendants adopted a policy and/or implemented a practice or custom
                of targeting the June 4th Mott Haven protesters for law enforcement action on
                account of their advocacy for racial equality in violation of the Fourteenth
                Amendment.

       139.     The named Plaintiffs’ claims are typical of those of the class. Like the other

members of the class, the named Plaintiffs were protesters who were seized and arrested on June 4,

2020, as part of the NYPD’s operation in Mott Haven.



                                                  22
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 23 of 27




        140.    The legal theories under which Plaintiffs seek declaratory relief are the same or

similar to those on which all members of the class will rely, and the harms suffered by Plaintiffs

are typical of the harms suffered by the class members.

        141.    Plaintiffs have a strong personal interest in the outcome of this action, have no

conflicts of interest with members of the plaintiff class, and will fairly and adequately protect the

interests of the class.

        142.    Plaintiffs are represented by Michael L. Spiegel, Lance A. Clarke, Joshua S.

Moskovitz, and Jason Clark. Plaintiffs’ counsel are experienced attorneys who have more than 60

years of combined litigation experience.

        143.    Mr. Moskovitz and Mr. Spiegel have litigated hundreds of § 1983 actions in federal

court. Mr. Moskovitz has appeared as class counsel in other class action lawsuits, including a

lawsuit concerning the City’s response to protests surrounding the 2004 Republican National

Convention, and Mr. Spiegel represented hundreds of protesters in the same Consolidated RNC

Litigation. Mr. Spiegel is also counsel in a pending putative class action in the EDNY concerning

the NYPD.

        144.    Mr. Clarke and Mr. Clark are partners with the law firm Hamilton Clarke LLP.

They are veteran litigators with extensive trial experience.

        145.    Plaintiffs’ counsel have the resources, expertise, and experience to prosecute this

action, and know of no conflicts among members of the class or between the attorneys and

members of the class.

        146.    A damages class should be certified pursuant to Rule 23(b)(3) of the Federal Rules

of Civil Procedure because questions of law or fact common to class members predominate over




                                                 23
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 24 of 27




any questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.

       147.    A declaratory class should be certified pursuant to Rule 23(b)(2) of the Federal

Rules of Civil Procedure because the Defendants have acted on grounds generally applicable to

the class, thereby making class-wide declaratory relief appropriate.

                                FIRST CAUSE OF ACTION
                 42 U.S.C. § 1983 (First Amendment) Against All Defendants

       148.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       149.    In committing the acts and omissions complained of herein, the defendants acted

under color of state law, individually and in concert, to deprive plaintiffs of the rights protected by

the First Amendment to the United States Constitution by directing the plaintiffs to be targeted for

law enforcement action in retaliation for their free speech.

       150.    As a result of the foregoing, plaintiffs were deprived of liberty, suffered specific

and serious bodily injury, emotional distress, costs, and expenses, and were otherwise damaged

and injured.

       151.    The unlawful conduct of the City, the City Officials, and the individual officers was

willful, malicious, oppressive, and/or reckless, and was of such a nature that punitive damages

should be imposed against them.

                               SECOND CAUSE OF ACTION
                42 U.S.C. § 1983 (Fourth Amendment) Against All Defendants

       152.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.




                                                  24
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 25 of 27




       153.     In committing the acts and omissions complained of herein, the defendants acted

under color of state law, individually and in concert, to deprive plaintiffs of the rights protected by

the Fourth Amendment to the United States Constitution.

       154.     As a result of the foregoing, plaintiffs were deprived of liberty, suffered specific

and serious bodily injury, emotional distress, costs, and expenses, and were otherwise damaged

and injured.

       155.     The unlawful conduct of the City, the City Officials, and the individual officers was

willful, malicious, oppressive, and/or reckless, and was of such a nature that punitive damages

should be imposed against them.

                                 THIRD CAUSE OF ACTION
               42 U.S.C. § 1983 (Fourteenth Amendment) Against All Defendants

       156.     Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       157.     In committing the acts and omissions complained of herein, the defendants acted

under color of state law, individually and in concert, and deprived plaintiffs of the rights protected

by the Fourteenth Amendment to the United States Constitution.

       158.     As a result of the foregoing, plaintiffs were deprived of liberty, suffered specific

and serious bodily injury, emotional distress, costs, and expenses, and were otherwise damaged

and injured.

       159.     The unlawful conduct of the City, the City Officials, and the individual officers was

willful, malicious, oppressive, and/or reckless, and was of such a nature that punitive damages

should be imposed against them.




                                                  25
          Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 26 of 27




       WHEREFORE, Plaintiffs, on behalf of themselves and other members of the class they

seek to represent, respectfully request that this Court:

               a.       enter an order certifying this action as a class action pursuant to Rule 23 of
       the Federal Rules of Civil Procedure, for the class described herein with the named
       plaintiffs as class representatives;

               b.       enter a judgment declaring the defendants’ conduct and policies, practices,
       and/or customs of retaliating against peaceful protesters out of hostility toward their
       message, arresting protesters without probable cause, using excessive force against the
       protesters, and targeting protesters for law enforcement action because of their advocacy
       for racial justice and equality, to be unconstitutional;

             c.     award Plaintiffs, and the members of the class they seek to represent,
       compensatory damages in an amount that is fair and reasonable, to be determined at trial;

              d.     award Plaintiffs, and the members of the class they seek to represent,
       punitive damages against the City Officials in an amount to be determined at trial;

              e.      award Plaintiffs, and the members of the class they seek to represent,
       reasonable attorneys’ fees and costs, and interest; and

              f.       grant such other and further relief as this Court may deem appropriate and
       equitable, including declaratory relief as may be required in the interests of justice.




                                                 26
        Case 1:20-cv-10291-CM Document 1 Filed 12/07/20 Page 27 of 27




Dated: New York, New York
       December 7, 2020




              s/                                    s/
Joshua S. Moskovitz                          Lance A. Clarke
233 Broadway, Suite 2220                     Jason Clark
New York, New York 10279                     HAMILTON CLARKE, LLP
(212) 380-7040                               48 Wall Street, Suite 1100
josh@moskovitzlaw.com                        New York, NY 10005
                                             (646) 603-0522
                                             lc@hamiltonclarkellp.com
                                             jc@hamiltonclarkellp.com


       s/
Michael L. Spiegel
11 Park Place, Suite 914
New York, New York 10007
(212) 587-8558
mikespieg@aol.com




                                     27
